Case 8:18-cv-02001-JVS-JDE Document 333-15 Filed 09/03/21 Page 1 of 22 Page ID
                                  #:21693




                Exhibit L
         To Fletcher Declaration
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20  Page 1Page
                                                                of 212 ofPage
                                                                          22 ID
                                                                              Page ID
                                                                                #:3747
                                     #:21694
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-02001 JVS (JDEx)                                        Date   3/27/20

 Title             Masimo Corporation, et al., v. True Wearables, Inc, et al.



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                            Not Present
                         Deputy Clerk                                           Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                            Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Claim Construction

       Plaintiffs Masimo Corporation and Cercacor Laboratories Inc. (collectively,
“Masimo”) and Defendants True Wearables, Inc. and Marcelo Lamego (collectively,
“True Wearables”) have submitted proposed claim constructions for claim terms in
certain asserted patents in this case. Jt. Stat., ECF No. 50. Both parties have submitted
opening and responsive claim construction briefs. Masimo Op. Br. (“MOB”), ECF No.
51; True Wearables Op. Br. (“TOB”), ECF No. 52; Masimo Resp. Br. (“MRB”), ECF
No. 55; True Wearables Resp. Br. (“TRB”), ECF No. 56.

         The Court construes the claim terms identified herein.

                                                    I. BACKGROUND

         The patents raised by the parties as including disputed claim terms in this case are:

         •          U.S. Patent No. 8,983,564 (the “’564 Patent”)
         •          U.S. Patent No. 8,886,271 (the “’271 Patent”)
         •          U.S. Patent No. 7,295,866 (the “’866 Patent”)
         •          U.S. Patent No. 7,186,966 (the “’966 Patent”)
         •          U.S. Patent No. 10,194,847 (the “’847 Patent”)
         •          U.S. Patent No. 10,194,848 (the “’848 Patent”)

See First Amended Complaint (“FAC”), ECF No. 42. These patents disclose inventions
related to a pulse oximetry device. See id. The parties now ask the Court to construe ten
terms within these six patents.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20  Page 2Page
                                                                of 213 ofPage
                                                                          22 ID
                                                                              Page ID
                                                                                #:3748
                                     #:21695
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                     Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.



                                          II. LEGAL STANDARD

       Claim construction is “exclusively within the province of the court.” Markman v.
W. Instruments, Inc., 517 U.S. 370, 372 (1996). Such construction “must begin and
remain centered on” the claim language itself. Interactive Gift Express, Inc. v.
Compuserve, Inc., 256 F.3d 1323, 1331 (Fed. Cir. 2001). But extrinsic evidence may
also be consulted “if needed to assist in determining the meaning or scope of technical
terms in the claims.” Pall Corp. v. Micron Separations, Inc., 66 F.3d 1211, 1216 (Fed.
Cir. 1995).

        In construing the claim language, the Court begins with the principle that “the
words of a claim are generally given their ordinary and customary meaning.” Phillips v.
AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc) (internal quotation marks
omitted). This ordinary and customary meaning “is the meaning that the [claim] term
would have to a person of ordinary skill in the art in question at the time of the invention,
i.e., as of the effective filing date of the patent application.” Id. at 1313. “[T]he person
of ordinary skill in the art is deemed to read the claim term not only in the context of the
particular claim in which the disputed term appears, but in the context of the entire patent,
including the specification.” Id.

       “In some cases, the ordinary meaning of claim language as understood by a person
of skill in the art may be readily apparent even to lay judges, and claim construction in
such cases involves little more than the application of the widely accepted meaning of
commonly understood words. In such circumstances general purpose dictionaries may be
helpful.” Id. at 1314 (internal citation omitted). In other cases, “determining the ordinary
and customary meaning of the claim requires examination of terms that have a particular
meaning in a field of art.” Id. Then “the court looks to those sources available to the
public that show what a person of skill in the art would have understood disputed claim
language to mean.” Id. (internal quotation marks omitted). These sources include “the
words of the claims themselves, the remainder of the specification, the prosecution
history, and extrinsic evidence concerning relevant scientific principles, the meaning of
technical terms, and the state of the art.” Id. (internal quotation marks omitted).

CV-90 (06/04)                               CIVIL MINUTES - GENERAL                           Page 2 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20  Page 3Page
                                                                of 214 ofPage
                                                                          22 ID
                                                                              Page ID
                                                                                #:3749
                                     #:21696
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                        Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

       But it is improper to read limitations from the specification into the claim.
Callicrate v. Wadsworth Mfg., Inc., 427 F.3d 1361, 1368 (Fed. Cir. 2005) (“[I]f we once
begin to include elements not mentioned in the claim, in order to limit such claim . . . we
should never know where to stop.”) (quoting Phillips, 415 F.3d at 1312). A court does
“not import limitations into claims from examples or embodiments appearing only in a
patent’s written description, even when a specification describes very specific
embodiments of the invention or even describes only a single embodiment, unless the
specification makes clear that ‘the patentee . . . intends for the claims and the
embodiments in the specification to be strictly coextensive.’” JVW Enters., Inc. v.
Interact Accessories, Inc., 424 F.3d 1324, 1335 (Fed. Cir. 2005) (internal citations
omitted) (emphasis added).

                                             III. DISCUSSION

         1.      “caregiver” (’966 Patent)

   Masimo’s Construction                    True Wearable’s                    Court’s Construction
                                             Construction
 Preamble not limiting.     “a third party care                              Preamble not limiting
 Plain and ordinary meaning provider” – preamble is
 (a person who provides     limiting
 care)


       The parties dispute whether the preamble of claim 1 limits the claim. Claim 1 of
the ’966 Patent states:

                 1. A method of tracking an amount of use of electronics of a
                 noninvasive optical probe to alert a caregiver when the
                 electronics have expired, the method comprising:
                        determining a cumulative amount of use of a
                              noninvasive optical probe, the noninvasive optical
                              probe including at least one of a plurality of
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 3 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20  Page 4Page
                                                                of 215 ofPage
                                                                          22 ID
                                                                              Page ID
                                                                                #:3750
                                     #:21697
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                     Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

                               emitters and a detector capable of detecting light
                               attenuated by tissue;
                         when the cumulative amount of use is exceeds a
                               predetermined amount of use, activating one or
                               more indications that the noninvasive optical probe
                               has expired.

JA, Ex. 1, Claim 1 (emphasis added).

       Generally,“the preamble does not limit the claims.” Am. Med. Sys., Inc. v.
Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010). “[A] preamble is not limiting where
a patentee defines a structurally complete invention in the claim body and uses the
preamble only to state a purpose or intended use for the invention.” Catalina Mktg. Int’l,
Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (quotations and
citations omitted). But “[i]f the claim preamble, when read in the context of the entire
claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life,
meaning, and vitality’ to the claim, then the claim preamble should be construed as if in
the balance of the claim.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298,
1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). Although there is no “litmus test
[that] defines when a preamble limits claim scope,” the Federal Circuit has stated as one
“guidepost” that “dependence on a particular disputed preamble phrase for antecedent
basis may limit claim scope because it indicates a reliance on both the preamble and
claim body to define the claimed invention.” Catalina, 289 F.3d at 808.

       True Wearables argues that the preamble is limiting because it gives the claim its
intended life and meaning. TOB, 8. Specifically, it argues that the claim requires
“activating one or more indicators” when a sensor expires, but activating an indication
alone does not achieve the stated goal of the patent because it could be activated without
being readily visible or apparent to the party responsible for replacing the expired
component. Id. Therefore, they contend that the preamble which states that it is a
“method of tracking ... to alert a caregiver” is required to give the claim its life and
meaning. Id. The Court disagrees. The preamble is not required to understand the steps
in the claim: (1) determining a cumulative amount of use, and (2) activating one or more
indications. The preamble’s function is only to state the purpose of the invention and
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                           Page 4 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20  Page 5Page
                                                                of 216 ofPage
                                                                          22 ID
                                                                              Page ID
                                                                                #:3751
                                     #:21698
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                     Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

does not affect the structure or steps of the invention. See Biolitec, 618 F.3d at 1359
(“[T]he preamble has no separate limiting effect if, for example, the preamble merely
gives a descriptive name to the set of limitations in the body of the claim that completely
set forth the invention” (citations omitted)); see also Catalina, 289 F.3d at 809. Nor does
the descriptor “caregiver” embody an essential component of the invention.

       True Wearable also argues that the specification makes clear that the preamble is
limiting. TRB, 7. The Court disagrees. It points to the fact that the specification states
that the invention is used in medical settings, including by doctors. See e.g., JA at
MASM0000227 (1:35-44) (“For example, when a patient receives an insufficient supply
of oxygen in critical care and surgical applications, brain damage and death can result in
just a matter of minutes. Because of this danger, the medical industry developed pulse
oximetry, a noninvasive procedure for measuring the oxygen saturation of the blood. A
pulse oximeter interprets signals from a sensor attached to a patient in order to determine
that patient’s blood oxygen saturation.”), MASM0000229 (6:33-38) (“This indication by
the LED signals the operator to replace the used sensor with a new one. The indication
advantageously provides multiple people with the knowledge that the sensor should be
changed. For example, doctors, nurses, visitors, and even the patient may perceive the
indication that the sensor has expired.”). However, the specification in no way limits the
operator to be a “caregiver” as True Wearables argues. The first example provides
merely an example of why pulse oximeters were created and the second instead of
limiting who may be alerted to “caregiver” expands it to doctors, nurses, visitors, and
even the patient.

       True Wearables also argues that the purpose of the invention and the problem
solved cited in the specification is consistent with the preamble limitation of “alerting a
caregiver.” TRB, 7-8. The Court disagrees. The specification states the problem it
intends to solve as being generally that a “conventional pulse oximetry sensor is wholly
reliant on an operator for timely replacement of soiled, damaged, or otherwise overused
sensors. This approach is problematic not only from the standpoint of operator mistake or
negligence, but also from the perspective of deliberate misuse for cost saving or other
purposes. . . . Accordingly, a need exists for a pulse oximetry sensor having the ability to
monitor its own usable life.” MASM0000227 (2:6-16). The specification does not limit
operator to that of a “alerting a caregiver” third party or lead one to believe that the
drafter intended to do so.

CV-90 (06/04)                               CIVIL MINUTES - GENERAL                           Page 5 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20  Page 6Page
                                                                of 217 ofPage
                                                                          22 ID
                                                                              Page ID
                                                                                #:3752
                                     #:21699
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                        Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

        Finally, True Wearable argues that the prosecution history is consistent with the
preamble being a limitation because the original title – “Systems and Methods for
Indicating an Amount of Use of a Sensor” – was rejected by the examiner and replaced
with “Amount of Use Tracking Device and Method for Medical Product.” TRB, 8 (citing
to JA at MASM0000519, MASM0000465, and MASM0000456). While this may be so,
it does not follow that because the invention was intended to be tied to a medical product
it is a product exclusively used by third-party caregivers on patients.

       For the reasons stated above, the preamble of Claim 1 of the ’966 Patent is not
found limiting. Because “caregiver” is not part of the claim, the Court does not construe
the term.

                         2.     “amount of use” (’966 Patent)

   Masimo’s Construction                    True Wearable’s                    Court’s Construction
                                             Construction
 Plain and ordinary meaning “amount of time of use”                          Plain and ordinary meaning


       True Wearables argues that “amount of use” is an amount of time of use. TOB,
10-12. It argues that each method for tracking an amount of use in the specification
either directly or indirectly tracks the duration of the sensor’s use as time. TOB, 10; see
JA at MASM0000229 (5:60-67). Masimo argues that the specification discloses using
“the number of drive signals the sensor 200 has received” or measuring the voltage across
a capacitor that discharges in a known manner to determine the amount of use for a
sensor. JA at Ex. 1 at 9:38–55; 10:40–48 (“A skilled artisan would recognize that a wide
variety of timing schemes may be implemented using the foregoing read/write technique.
For example, the oximeter may advantageously decrement from a predetermined
threshold stored in the memory device. On the other hand, the memory device may store
the number of times the sensor has been used, the number of drive signals the sensor has
received, or other similar methods of determining the amount of use for the particular
sensor.”). Taking into account this section of the specification it would appear that the
drafter intended to mean that the amount of use could be measured in more ways than just
a unit of time. True Wearables argues that these other methods are directly translated to
an amount of time and are used by timers through discharge characteristics that can be
modeled into an equation to determine how long a circuit has been in use. TRB, 13-14
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 6 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20  Page 7Page
                                                                of 218 ofPage
                                                                          22 ID
                                                                              Page ID
                                                                                #:3753
                                     #:21700
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                     Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

(referring to MASM0000229 (5:1-14), MASM0000230 (7:9-18), TRUE005133 Fig. 1.30
(an equation found in The Art of Electronics by Paul Horowitz and Winfield Hill). The
Court disagrees with True Wearables characterization that because a method can be
translated into a method of time through an equation it is somehow only an equivalent of
time or a proxy for time.

       True Wearables also argues that the prosecution history of related family member
patents also provides supporting intrinsic evidence for their construction. TOB, 11. For
example, in the parent application for U.S. Patent No. 6,515,273 (the “’273 Patent”), the
patent examiner rejected as indefinite a pending claim reciting “a timer . . . and a sensor
life indicator connected to the timer such that the sensor life indicator is configured to
indicate the expiration of the useful or safe life of a pulse oximetry sensor.” See
Declaration of Zach Kachmer, ECF No. 52-1, at TRUE005085, TRUE005073. In
response, the applicant stated “[t]he present invention provides a system and method for
allowing the manufacturer to specify a time, after which, the sensor is deemed to be worn
out, or in other words, the sensor’s useful and safe life has expired.” Id. at TRUE005080.
The applicant also referred to claim language reciting a “predetermined number of
pulses” to determine when a “predetermined time of use has elapsed.” Id. at Ex. C,
TRUE005095. Masimo argues that the use of time in the related family member patent
was appropriate because the claim itself recited “time” unlike the claim at issue here
which uses the more general phrase “amount of use.” MRB, 5. Masimo also contends
that the claim at issue there specifically recited to a “timer” unlike the claim at issue here.
Id. Finally, Masimo notes that the statement at TRUE005095 explains that a
“predetermined number of pulses” is not time itself. Thus, Masimo argues that a number
of pulses can serve as a proxy for time, but is not time itself. Id. The Court agrees that
the use of “timer” in the claim itself of the ’273 Patent is limiting and does not shed light
on the analysis of “amount of use” in the claim at issue here.

       True Wearables also notes that in the prosecution of a parent patent, U.S. Patent
No. 6,861,639 (the “’639 Patent”), the applicant distinguished its patent that recited
“monitoring with an electricity device an amount of use of a pulse oximeter sensor” from
another patent (referred to as Dahlke). JA at Ex. 15, MASM0002279-MASM0002281,
MASM002266. The applicant explained that Dahlke’s “number of usage cycles” was
“determining the number of attachments of the catheter to the monitoring device” but did
not “teach or suggest durational use-based measurements.” Id. The applicant explained
that attachments are events and not usages. Id. The applicant then noted that an “event
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                           Page 7 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20  Page 8Page
                                                                of 219 ofPage
                                                                          22 ID
                                                                              Page ID
                                                                                #:3754
                                     #:21701
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                     Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

count is potentially radically different than the actual amount or duration of use of each
product.” JA at MASM0002367. True Wearables concludes from this that amount of
use means duration of use, or an amount of time of use. TOB, 12. However, just a few
sentences up, the applicant used the analogy of a car to explain that the Dahlke patent
disclosed measuring “use” as the number of cities passed by a certain automobile, versus
the number of miles. JA at MASM002266. Implicitly then, this would indicate that
counting miles, could be a “durational use-based requirement” and that it was not
necessarily only limited to time.1 Furthermore, the claim at issue in this prosecution also
specifically discussed a timer including steps for resetting a “timer.” Id. at
MASM0002261. Thus, the prosecution history of the ’639 Patent does not appear to
suggest that “amount of use” must be limited to a unit of time.

      Given that the intrinsic evidence in both the specification of the ’966 Patent and the
prosecution history of the related patents do not appear to limit the “amount of use” to a
measurement in time, the Court declines to construe the term “amount of use” in that
manner. The Court finds that the ordinary meaning of “amount of use” is readily
apparent and declines to construe the term “amount of use.”

                 3.      “medical product” (’966 Patent)

   Masimo’s Construction                    True Wearable’s                  Court’s Construction
                                             Construction
 Plain and ordinary meaning “medical device intended     Plain and ordinary meaning
                            for use in the diagnosis of
                            disease or other conditions”
         Claim 15 of the ’966 Patent states:

                 A product use tracking device, comprising:
                 a noninvasive medical product;
                 a timer capable of tracking an amount of use of the product; and




         1
          Consider a car’s requirement for an oil change every six months or 3,000 miles.
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                           Page 8 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93
                                      333-15
                                         Filed Filed 09/03/21
                                               03/27/20   Page Page  10 of
                                                               9 of 21     22 ID
                                                                        Page   Page  ID
                                                                                 #:3755
                                     #:21702
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                     Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

                 an indicator capable of providing an indication that the
                 amount of use exceeded an acceptable amount of use of the
                 noninvasive medical product.

JA, Ex. 1, Claim 15. True Wearables argues that the term “medical product” should be
construed as a “medical device intended for use in the diagnosis of disease or other
conditions” for the following reasons. TOB, 9.

       First, it argues that a person having ordinary skill in the art would understand the
term accordingly because the U.S. Food and Drug Administration, who regulates medical
products, defines medical products as “human and animal drugs, biologics and medical
devices.” TOB, 9; TRB, 11. True Wearables relies on the definition of “medical
product” in a guidance document marked as “Draft – Not for Implementation” (JA at
TRUE005051), a statutory definition within the “Cures Acceleration Network” (42
U.S.C. §287a), and a definition in an FDA guidance document concerning medical
product communications (JA at TRUE005112, TRUE005114). The remainder of True
Wearable’s proposed construction is derived from a portion of the statutory definition of
the term “device” – “an instrument, apparatus, implement, machine, contrivance, implant,
in vitro reagent, or other similar or related article, including any component, part, or
accessory, which is – . . . (2) intended for use in the diagnosis of disease or other
conditions, or in the cure, mitigation, treatment, or prevention of disease, in man or other
animals.” 21 U.S.C. § 321(h); JA at TRUE005056.

        True Wearables argues that FDA guidelines “have been deemed reliable for use in
claim construction.” TRB, 11. While FDA guidelines may be reliable in the same way
that a dictionary would be, they remain extrinsic evidence. See Prometheus Labs., Inc. v.
Mayo Collaborative Servs., 2005 U.S. Dist. LEXIS 49741, *24 (“This Court deems the
FDA guidelines reliable, in that they can be considered in the same genre as dictionaries
and treatises since they do not suffer from the bias expert witness testimony presents.”).
True Wearables has not provided sufficient evidence that suggests a person of ordinary
skill in the art, would look to the FDA’s definition of medical product, and then a portion
of the definition of “medical device” to understand the term “medical product.”
Furthermore, the definition of “medical device” cited by True Wearables undermines
their own proposed construction because it does not limit medical device to only those for
diagnosis, but includes also those intended in the cure, mitigation, treatment, or
prevention of disease.
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                           Page 9 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20       Page
                                                         Page 10    11 ofPage
                                                                 of 21    22 ID
                                                                              Page ID
                                                                                #:3756
                                     #:21703
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                        Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

       True Wearables also argues that the specification of the ’966 Patent states pulse
oximeters are devices developed by the medical industry for use in critical care and
surgical operations which is within the FDA’s definition of medical device. TOB, 10.
This argument is unconvincing: it relates to the same example considered by this Order in
Section III(1) that is merely an example of why pulse oximeters were created, but does
not limit the interpretation of claim 15 to be limited to a definition devised by combining
FDA guidance documents and part of a statutory definition of a different word. See
Ventana Med. Sys., Inc. v. Biogenex Labs., Inc., 473 F.3d 1173, 1180-81 (Fed. Cir.
2006) (declining to limit claim by interpreting general background section statements as a
surrender of all types of methods of “dispensing.”).

     Accordingly, the Court finds that no construction is necessary for the term
“medical product.”

                 4.      “power consumption” (’866 Patent)

   Masimo’s Construction                    True Wearable’s                    Court’s Construction
                                             Construction
 Plain and ordinary meaning “level of power used that is                     Plain and ordinary meaning
                            greater than zero”

         Claims 10-12 of the ’866 Patent state:

                 10. A pulse oximeter capable of varying its power
                 consumption, comprising:
                       an emitter driver which outputs a drive signal capable of
                              driving at least one emitter of a sensor that detects
                              energy attenuated by tissue of a measurement site
                              of a patient; and
                       a controller which selects between at least a first duty
                              cycle of the drive signal corresponding to a first
                              power consumption and a second duty cycle of
                              the drive signal corresponding to a second power

CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 10 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20       Page
                                                         Page 11    12 ofPage
                                                                 of 21    22 ID
                                                                              Page ID
                                                                                #:3757
                                     #:21704
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                     Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

                              consumption different than the first power
                              consumption.
                 11. The pulse oximeter of claim 10, wherein the first power
                 consumption corresponds to a low power consumption and is
                 associated with a high signal quality of at least one signal
                 received from the sensor.
                 12. The pulse oximeter of claim 10, wherein second power
                 consumption corresponds to a high power consumption and
                 is associated with a low signal quality of at least one signal
                 received from the sensor.

JA, Ex. 1, Claims 10-12 (emphasis added). True Wearables proposes construing “power
consumption” as “power used that is greater than zero” on the basis that the plain and
ordinary meaning of “consumption” would not include a situation where no power was
consumed. TRB, 15; TOB, 14. Merrian-Webster’s dictionary defines consumption as
“the act of consuming or using up” and consume as “to eat up.” TRUE005136. True
Wearables argues that a modifier such as “not” or “nothing” would be required before the
term to mean zero power was used. TRB, 15.

       True Wearables also notes that the abstract describes the invention as being a pulse
oximeter that “reduces power consumption” and “can lower power consumption.” TRB,
16; JA at MASM0000235. While True Wearables proffers general-usage dictionary
definitions, “the ordinary and customary meaning of a term does not govern if the
intrinsic record contains clear lexicography or disavowal of claim scope.” C.R. Bard,
Inc. v. U.S. Surgical Corp., 388 F.3d 858, 863 (Fed. Cir. 2004). The abstract undermines
True Wearable’s position because it also states that “[v]arious sampling mechanisms may
be used individually or in combination, including reducing the duty cycle of a drive
current to a sensor emitter, intermittently powering-down a from-end interface to a
sensor detector, or increasing the time shift between processed data blocks. . . In this
manner, a pulse oximeter can lower power consumption without sacrificing
performance during, for example, high noise conditions or oxygen desaturations.” JA at
MASM0000235 (emphasis added). “Powering-down” in its ordinary meaning could also
include to where no power is being used. Additionally, while True Wearables also points
to other portions of the specification where power used varies between 3.125% and 25%
of full power (Ex. 3 at 2:47-49; 7:6-24; 8:10-52), these all refer to a preferred
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                           Page 11 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20       Page
                                                         Page 12    13 ofPage
                                                                 of 21    22 ID
                                                                              Page ID
                                                                                #:3758
                                     #:21705
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                        Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

embodiment as illustrated in Figure 4. As to Figure 4, the specification also states that
“[i]n conjunction with an intermittently reduced duty cycle or as an independent sampling
mechanism, there may be a ‘data off’ time period longer than one drive current signal
where the emitter drivers 480 (FIG. 4) are turned off.” Ex. 3 at 7:17-24. The disclosure
also calls the “data off” period a “power consumption” level. Id. at 8:18-19. Excluding
this part of the specification, despite being part of the discussion of the same
embodiment, would be inappropriate.

      Accordingly, the specification does not support limiting the claim in the way
proposed by True Wearables and Court finds that no construction is necessary for the
term “power consumption.”

                 5.      “calculation technique(s)” (’564 and ’847 Patents)

   Masimo’s Construction                    True Wearable’s                    Court’s Construction
                                             Construction
 Plain and ordinary meaning “calculation procedure(s)”                       Plain and ordinary meaning

         Claims 1-3 of the ’564 Patent state:

                 1. A method of determining an indication of perfusion index in
                 a patient monitor, the method comprising:
                        receiving pleth data;
                        calculating at least two indications of perfusion index
                              using at least two different calculation
                              techniques; and
                        determining a final indication or perfusion index based
                              on the at least two indications of perfusion index;
                        wherein the final indication of perfusion index is
                              determined by selecting the lowest indication of
                              perfusion index.
                 2. A method of determining an indication of perfusion index,
                 the method comprising:
                        receiving pleth data; and
                        determining an indication of perfusion index by utilizing
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 12 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20       Page
                                                         Page 13    14 ofPage
                                                                 of 21    22 ID
                                                                              Page ID
                                                                                #:3759
                                     #:21706
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                     Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

                               at least one of a first calculation technique and a
                               second calculation technique to determine a
                               resulting indication of perfusion index:
                       wherein determining the indication of perfusion index
                               comprises choosing the calculation technique that
                               will result in the lowest perfusion index value.
                 3. An oximeter comprising:
                       an input capable of receiving intensity signal data
                               responsive to intensity signals acquired from a
                               detector capable of detecting light attenuated by
                               body tissue,
                       a first calculation calculator configured to calculate a first
                               indication of perfusion index using a first
                               calculation technique:
                       a second calculator configured to calculate a second
                               indication of perfusion index using a second
                               calculation technique; and
                       a processor confirmed to utilize at least one of the first
                               and second calculators to determine a resulting
                               indication of perfusion index,
                       wherein the processor is configured to select the
                               calculator which calculates the lowest indication of
                               perfusion index.

JA, Ex. 7 (emphasis added). Claims 1-3 of the ’847 Patent utilizes similar language. See
id. at Ex. 9.

        True Wearables asks the Court to construe calculation techniques as calculation
procedures. TOB, 26-27. They note for example that claim 1 of the ’564 Patent requires
using at least “two different calculation techniques” to generate “at least two indications
of perfusion index,” which they argue means that “the two calculation techniques must be
two different calculation procedures.” TOB, 27. The Court disagrees with this logic and
fails to see why technique must be substituted with procedure. A review of the language
in the claims and specification reveals sufficient context for readily understanding the
term. For example, the specification provides examples of calculation techniques such as
determining a value by use of a formula. JA, Ex. 7 (7:4-10). The specification also states
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                           Page 13 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20       Page
                                                         Page 14    15 ofPage
                                                                 of 21    22 ID
                                                                              Page ID
                                                                                #:3760
                                     #:21707
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                        Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

that a “skilled artisan will recognize a number of calculations that can determine values
of perfusion, including, for example, the foregoing ratio of the AC signal to the DC
signal.” Id. at 5:28-30. While True Wearables argues that Figure 7 for example shows
that the PI calculators each use a different calculation technique with the same input and
then two PI calculators output indications for input into a selector, the specification
description notes: “one of the PI calculators determines a Pl value based on pulse by
pulse determination of Pl,” while the other “determines a PI value based on a fixed or
variable interval of pleth data including more than one pulse, in effect calculating a bulk
PI.” JA, Ex. 7 (6:57-61, 7:4-14). Therefore, the input considered by the calculations is
not the same and does not require substitution of the word procedure for technique.
While True Wearables expresses concern that Masimo is likely to “stretch the term
‘technique’ to cover some unidentified sub-step of the Oxxiom’s perfusion index
calculation,” the specification is “the single best guide to the meaning of a disputed
term.” See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996);
TRB, 21.

      Accordingly, the Court finds that no construction is necessary for the term
“calculation techniques.”

                 6.      “selecting the lowest indication of perfusion index” (’564 and ’847
                         Patents)

   Masimo’s Construction                    True Wearable’s                    Court’s Construction
                                             Construction
 Plain and ordinary meaning “selecting the lowest                            “selecting the lowest
                            perfusion index number”                          perfusion index number”

         Claim 3 of the ’847 Patent States:

                 The oximeter of claim 2, wherein the processor is further
                 configured to select the lowest indication of perfusion index as
                 the resulting indication of perfusion index.

JA, Ex. 9. Similar language is used in Claim 1 of the ’564 Patent which is quoted in full
in Section III(5) of this Order. JA, Ex. 7.
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 14 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20       Page
                                                         Page 15    16 ofPage
                                                                 of 21    22 ID
                                                                              Page ID
                                                                                #:3761
                                     #:21708
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                     Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

      True Wearables asks the Court to construe “indication of perfusion index” to be
“perfusion index number.” They argue that an indication of the perfusion index must be
a numerical value because there is no way to select a “lowest” of non-numerical terms.
TOB, 24-25.

       Masimo argues that while the intrinsic evidence contains many references to “PI
value” and “PI number,” the claim itself recites an indication of the value, but not the
value itself. MOB, 16. It notes, for example, that the signal amplitude can be an
indication of the perfusion index, but is not the index itself. JA, Ex. 7 at 4:39-47. It also
argues that the specification includes other indicators for PI such as “LEDs or display
elements, text, graphic, color, trended data, trace data, textual display, and bar.” MRB,
13; JA at Ex. 7 (1:66-2:10). It notes that in Figure 3B, the lowest indication of perfusion
index in the PI bar (shown below) could refer to the LED closest to the bottom of the
scale, and not a number alone.




JA at Ex. 7, Fig. 3B. However, the figure itself shows a numerical value scale to the side
of the LED bar. The specification corresponding to the figure itself states: “[t]he Pl bar
324 may advantageously activate LEDs from a bottom toward a top such that the bar
‘fills’ to a level proportional to the measured value.” Id. at 2:28-30. While the PI bar
may be a reflection of the measured PI, the PI is still necessarily a numerically measured
value.

      True Wearables argues that the prosecution history of the ’564 Patent supports this
construction because in response to a prior art rejection, Masimo distinguished the
pending claims because the prior art did “not teach specifically selecting the lowest PI
number.” JA at MASM0000979. Masimo argues that this isolated reference did not
redefine “indication” and that the applicant did not use the “lowest PI number” to
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                           Page 15 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20       Page
                                                         Page 16    17 ofPage
                                                                 of 21    22 ID
                                                                              Page ID
                                                                                #:3762
                                     #:21709
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                        Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

distinguish any prior art reference. MOB, 16. It also argues that the statement merely
acknowledged that the prior art did not teach the limitation, but did not limit the meaning
of any claim term. MRB, 10-11. The statement at issue reads:

                 The Office Action appears to admit that Terry does not teach
                 specifically selecting the lowest PI number. Rather, the Office
                 Action relies on the teachings of the present application as a
                 basis for its rejection. Applicants assert that this rejection is
                 improper because it does not cite to any prior teachings in the
                 art. Accordingly, this rejection should be withdrawn.

JA at MASM0000979. By stating that the examiner appeared to admit that the prior
invention did “not teach specifically selecting the lowest PI number,” Masimo
distinguished the prior invention and implicitly stated that the ’564 Patent did teach
selecting the lowest PI number. It is clear from this statement that Masimo understood
that the PI index indication must be a numerical value. “The interested public has the
right to rely on the inventor’s statements made during prosecution, without attempting to
decipher whether the examiner relied on them, or how much weight they were given.”
Fenner Investments, Ltd. v. Cellco P’ship, 778 F.3d 1320, 1325 (Fed. Cir. 2015).

      Accordingly, the Court construes “selecting the lowest indication of perfusion
index” as “selecting the lowest perfusion index number.”

                 7.      “detector” (’848 Patent claims 1, 5, 8, 9, 14, 23, 26) and “sensor”/
                         “pulse oximeter sensor” (’271 Patent claims 1, 6, 10, 15 and ’848
                         Patent claims 1, 6, 9, 16, 19, 26, 27)

   Masimo’s Construction                    True Wearable’s                    Court’s Construction
                                             Construction
 Plain and ordinary meaning “monitored detector”                             Plain and ordinary meaning
 for “detector”
 Plain and ordinary meaning “monitored sensor” /                             Plain and ordinary meaning
 for “sensor” / “pulse      “monitored pulse oximeter
 oximeter sensor”           sensor”

CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 16 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20       Page
                                                         Page 17    18 ofPage
                                                                 of 21    22 ID
                                                                              Page ID
                                                                                #:3763
                                     #:21710
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                     Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.



       True Wearables proposes that the Court construe the terms “detector,” “sensor”
and “pulse oximeter sensor” by adding the modifier “monitored” before them. TOB, 16.
True Wearables contends that this is consistent with the purpose of the invention and
intrinsic evidence because the specification explains that a “pulse oximetry system
generally includes a patient monitor.” See id.; TRB, 17-78 (referring to JA at
MASM0000272 (1:33-45, 2:8-19), MASM0000261, MASM0000273 (Fig. 1 and 3:17-
21, 31-33, 46-61; 4:19-22), and MASM0000257). It further argues that the purpose of
the invention at issue, a sensor cover, is to prevent false readings and unwanted alarms,
which would not be needed unless the sensor were attached to a monitor as they would go
unnoticed. TOB, 16. This argument requires several assumptions, including that the
sensor cover can only serve a purpose when monitored by someone. However, the
specification also notes that the a cover could reduce false readings when a sensor is
active, but not in use, and when the sensor is moved. JA at Ex. 5 at MASM0000257 and
4:20-22. Furthermore, “sensor” and “detector” are used in their plain and ordinary
meaning in the specification including being described as components of a pulse
oximetry system, along with a monitor. See e.g., id. at Ex. 11 at 1: 44–56, 3:46–47; Ex. 5
at 1: 33-36 (“A pulse oximetry system generally includes a patient monitor, a
communications medium such as a cable, and a physiological sensor having light emitters
and a detector, such as one or more LEDs and a photodetector.”). Inserting a qualifier
such as monitored does not shed light on the meaning of sensor or detector, but merely
adds a separate component of the device.

       The Court finds that the terms “detector,” “sensor,” and “pulse oximeter sensor” do
not require construction because they are used in their plain and ordinary way.

                 8.      “an opaque portion attachable to the sensor and configured to
                         block readings by the sensor” (’271 Patent) / “an opaque portion
                         attachable to the sensor and configured to block optical readings
                         by the sensor” (’271 Patent)2




         2
        In their responsive briefs the parties agreed that these phrases should have the same
construction. See MRB, 14; TRB, 18.
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                             Page 17 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20       Page
                                                         Page 18    19 ofPage
                                                                 of 21    22 ID
                                                                              Page ID
                                                                                #:3764
                                     #:21711
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                        Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.


   Masimo’s Construction                    True Wearable’s                    Court’s Construction
                                             Construction
 “a portion attachable to the          “a light-blocking portion             “a portion attachable to the
 sensor that blocks a range            attachable to the sensor and          sensor designed to block a
 of wavelengths of light               designed to block readings            range of wavelengths of
 sufficient to prevent                 by the monitored sensor”              light sufficient to prevent
 measurements”                                                               measurements”

         Claim 1 of the ’271 Patent states:

                 A method of blocking readings by a noninvasive optical
                 physiological sensor, the, method comprising:
                       providing a sensor cover comprising:
                              an opaque portion attachable to the sensor and
                                     configured to block readings by the
                                     sensor; and
                              a non-adhesive portion that protudes from the
                                     sensor to facilitate removal of the sensor
                                     cover; and
                       attaching the sensor cover to the sensor, the sensor cover
                              blocking readings by the sensor and removable
                              from the sensor,
                       wherein the sensor comprises:
                              a light source configured to emit light from one or
                                     more emitters of the sensor; and
                              a detector configured to receive at least a portion
                                     of the light emitted by the one or more
                                     emitters after the light has passed through a
                                     tissue site,
                       wherein the sensor cover is configured to prevent the
                              detector from receiving light when the sensor is
                              active.

JA, Ex. 5. The language used in claim 10 is similar to claim 1, but adds the word
“optical.” The parties dispute the construction of the term “opaque,” the construction of
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                               Page 18 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20       Page
                                                         Page 19    20 ofPage
                                                                 of 21    22 ID
                                                                              Page ID
                                                                                #:3765
                                     #:21712
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                     Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

the term “configured to,” and whether the sensor is monitored.

       Masimo proposes that opaque be construed as “blocks a range of wavelengths of
light sufficient to prevent measurements.” It contends that this construction would be in
line with the specification which states that “the opaque material can block all
wavelengths of light used by a particular sensor,” or “can block different ranges of
wavelengths depending on the type of sensor the cover is used for.” Id. at 3:54–58. True
Wearables in turn proposes that “opaque” be construed as “light-blocking” because the
claim itself contains language that it deems to mean “light-blocking” – “configured to
prevent the detector from receiving light.” See id. at Claim 1; TOB, 17. True Wearables
also argues that the specification supports its position because it states: “[t]he opaque
cover can prevent or reduce false readings caused by the emitters or the ambient light,
even if the sensor is active, by preventing the sensor from receiving light.” TOB, 17; JA
at MASM0000273 (3:51-54). A full reading of the specification cited by the parties
reveals that while in one embodiment the opaque material blocks all wavelengths of light
used by one sensor, in another, it can block ranges of wavelengths. It is clear from such
that the drafter intended to block a range of wavelengths. Accordingly, the Court
construes the term to be that it “blocks a range of wavelengths.”

       True Wearables also proposes construing “configured to” to “designed to.” TOB,
16; TRB, 20. It cites to examples showing where the word “configured to” has been
construed as “designed to.” See McHugh v. Hillerich & Bradsby Co., 2010 U.S. Dist.
LEXIS 16164, *16 (N.D. Cal., 2010); see also Mount Hamilton Partners, LLC v.
Groupon, Inc., 2014 U.S. Dist. LEXIS 34556, *20 (N.D. Cal., 2014). Masimo
distinguishes these cases by arguing that in Mount Hamilton, the court explained that
designed to “does not mean that the module must only perform the stated functions and
no others.” MRB, 19. While this Court agrees that “designed to” does not mean that it
must perform only the stated functions, it agrees with the reasoning in Mount Hamilton,
that “configured to” implies an element of intentionality or to “achieve a given
objective”. See Mount Hamilton 2014 U.S. Dist. LEXIS 34556 at *20. Additionally,
while the parties in McHugh had agreed to the construction of “designed to,” the Court
adopted it based in part on the prosecution history, and the decision in Boston Scientific
v. Cordis Corp., 2006 U.S. Dist. LEXIS 94329 (N.D. Cal. Dec. 20, 2006). In Boston
Scientific, the Court determined that “‘configured to’ embraces the concept of a device
intentionally and specifically made to act in a certain way.” Id. at *2. The Court finds
such precedent compelling, and agrees that configured to as used in the claims requires an
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                           Page 19 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20       Page
                                                         Page 20    21 ofPage
                                                                 of 21    22 ID
                                                                              Page ID
                                                                                #:3766
                                     #:21713
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                     Date   3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.

element of intentionality. In turn, Masimo’s proposed construction would read out
“configured to.” Masimo cites no support for this position. As such, the Court adopts the
term “designed” in place of “configured.”

      True Wearables also proposes adding “monitored” to “sensor.” TOB, 16. The
Court declines to do so in accordance with the reasoning set forth in Section III(8) of this
Order.

       Accordingly, the terms “an opaque portion attachable to the sensor and configured
to block readings by the sensor” and “an opaque portion attachable to the sensor and
configured to block optical readings by the sensor” shall be construed as “a portion
attachable to the sensor designed to block a range of wavelengths of light sufficient to
prevent measurements.”

                                            IV. CONCLUSION

         The disputed terms are construed as follows:

                         Claim Term                             Court’s Construction
            “caregiver” (’966 Patent)                   Preamble not limiting
            “amount of use” (’966 Patent)               Plain and ordinary meaning
            “medical product” (’966 Patent)             Plain and ordinary meaning
            “power consumption” (’866                   Plain and ordinary meaning
            Patent)
            “calculation technique(s)” (’564            Plain and ordinary meaning
            and ’847 Patents)
            “selecting the lowest indication of         “selecting the lowest perfusion
            perfusion index” (’564 and ’847             index number”
            Patents)
            “detector” (’848 Patent) / “sensor”/        Plain and ordinary meaning
            “pulse oximeter sensor” (’271 and
            ’848 Patents)
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                           Page 20 of 21
 Case8:18-cv-02001-JVS-JDE
Case  8:18-cv-02001-JVS-JDE Document
                             Document93333-15  Filed 09/03/21
                                         Filed 03/27/20       Page
                                                         Page 21    22 ofPage
                                                                 of 21    22 ID
                                                                              Page ID
                                                                                #:3767
                                     #:21714
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 18-02001 JVS (JDEx)                                           Date     3/27/20

 Title          Masimo Corporation, et al., v. True Wearables, Inc, et al.


            “an opaque portion attachable to            “a portion attachable to the sensor
            the sensor and configured to block          designed to block a range of
            readings by the sensor” (’271               wavelengths of light sufficient to
            Patent) / “an opaque portion                prevent measurements”
            attachable to the sensor and
            configured to block optical
            readings by the sensor” (’271
            Patent)

                 IT IS SO ORDERED.

                                                                                                      :       0

                                                            Initials of Preparer      lmb




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                       Page 21 of 21
